DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 11 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
an active region extending primarily in a first direction on a substrate and protruding from the substrate in a vertical direction perpendicular to an upper surface of the substrate;
a plurality of channel layers vertically spaced apart from each other on the active region;
gate structures extending primarily in a second direction perpendicular to the first direction, the gate structures intersecting the active region and the plurality of channel layers on the substrate, the gate structures at least partially surrounding the plurality of channel layers;
source/drain regions disposed on the active region on at least one side of the gate structures, the source/drain regions in contact with the plurality of channel layers;
a lower insulating layer disposed between side surfaces of the gate structures on the source/drain regions;
contact plugs penetrating through the lower insulating layer, the contact plugs contacting the source-drain regions; and
an isolation structure extending primarily in the second direction intersecting the active region on the substrate and disposed between the source/drain, regions adjacent to each other, 
wherein the contact plugs extend below atop surface of the source/drain regions,

wherein the lower portion of the isolation structure recesses the active region to a depth greater than a thickness of one of the plurality of channel layers in the vertical direction to be in contact with side surfaces of the active region, and
wherein each of the gate structures comprises a gate electrode and a gate capping layer on the gate electrode, and the isolation structure includes materials different from the gate capping layer.

Claim 11 recites a semiconductor device, comprising:
an active region protruding from a substrate in a vertical direction perpendicular to an upper surface of the substrate; 
a plurality of transistors, spaced apart from each other in a first direction on the active region, each of the plurality of transistors including a channel structure on the active region, a gate structure at least partially surrounding the channel structure, source/drain regions in contact with the channel structure on the active region, and internal spacer layers disposed between the channel structures; and
an isolation structure extending towards the active region, the isolation structure in contact with at least one of the gate structure, the channel structure, and the internal spacer layers, the isolation structure separating the plurality of transistors from each other,
wherein a first width of a lower portion of the isolation structure is smaller than a second width of an upper portion of the isolation structure, and the upper portion extends upwardly from the lower portion,

wherein the gate structure comprises a gate electrode and a gate capping layer on the gate electrode, and an upper surface of the isolation structure is disposed higher than an upper surface of the gate electrode, and
wherein the isolation structure includes materials different from the gate capping layer.

Claim 18 recites a semiconductor device, comprising: 
an active region on a substrate and protruding from the substrate in a vertical direction perpendicular to an upper surface of the substrate;
a plurality of channel layers vertically spaced apart from each other on the active region; 
gate structures including gate electrodes, the gate structures disposed on the active region;
a gate capping layer covering upper portions of the gate electrodes; 
source/drain regions disposed on the active region on at least one side of the gate electrodes and disposed to be in contact with the plurality of channel layers; and
an isolation structure extending in the vertical direction, the isolation structure disposed on at least one side of the source/drain regions separating the source/drain regions adjacent to each other,
wherein a first width of a lower portion of the Isolation structure is smaller than a second width of an upper portion of the isolation structure, and the upper portion extends upwardly from the lower portion,
wherein the lower portion of the isolation structure recesses the active region to a depth greater than a thickness of one of the plurality of channel layers in the vertical direction to be in contact with side surfaces of the active region, and


Previous rejections were in view of US PG Pub 2020/0006559 (“Mehandru”) and US Patent No. 10,665,669 (“Xie”). Together, the references suggest a nanowire transistor arrangement wherein an isolation structure penetrates through one of the nanowire transistors, separating adjacent source/drain regions. However, the references do not disclose, or suggest, all the limitations claimed by Applicant including “wherein the lower portion of the isolation structure recesses the active region to a depth greater than a thickness of one of the plurality of channel layers in the vertical direction to be in contact with side surfaces of the active region”. Applicant’s Remarks, filed on 07/22/2021, was found to be persuasive but is not repeated here.
A search of additional, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-10, 12-17 and 19-20 depend on one of Claims 1, 11 and 18 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818